Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction: Figs. 3A-3E, 7A-7CC, and 9C-9F.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner has made an effort to uncover as many drawing issues as possible in the amount of time afforded for examination; however, it is possible that certain issues remain. It is incumbent upon the Applicant to review to Specification and Drawings to ensure that no addition objectionable issues remain.


Claim Objections
Claims 9-14 objected to because of the following informalities: 
Claim 9-14 recite “the system of claim 7…” However, claim 7 is a method claim dependent from claim 1.  Claims 9-14 are interpreted as being dependent from claim 8 based on the commonality of being systems claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-10, 13, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9, and 16 recites “AR/VR.” It is unclear to the Examiner whether the slash is meant to indicate “and” or “or.” Applicant’s Spec does not clarify this issue. For the purpose of examination, Examiner interprets these limitations to read as “AR or VR.” AR/VR is also objected to because claims recite various abbreviations without their full form. The first occurrence of all acronyms or abbreviations should be written out for clarity, whether or not they may be considered well known. Appropriate corrections/clarification required.
Claim 8 recites “the computing device.” There is a lack of antecedent basis for this limitation is the claim. For the purpose of examination, Examiner interprets this limitation to read as “the user device.”
Claims 10, 13, and 14 also recite “the computing device.” There is a lack of antecedent basis for these limitations in the claims. For the purpose of examination, Examiner interprets these claims to be dependent on claim 8 rather than claim 7, and interprets the claims to read as the user device.”
Claims 9, 11, and 12 are also rejected under 35 U.S.C. 112(b) because they are interpreted being dependent from claim 8, and thus incorporate the deficiencies of parent claim 8 without solving the problem addressed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1, 8, and 15 describe the abstract idea determining events, conditions, condition characteristics, and diagnostic/therapeutic functions, and executing the diagnostic/therapeutic functions. Specifically, claims 1, 8, and 15 recite:
“determining, based on a first user input, a triggering event associated with a condition; 
determining, based on the condition, condition characteristics; 
determining, based on the condition characteristics, at least one of a plurality of options associated with one or more of a plurality of diagnostic functions or a plurality of therapeutic functions; 
receiving, based on the at least one of the plurality of options, an additional user input associated with the one or more of the plurality of diagnostic functions or the plurality of therapeutic functions; 
determining, based on the additional user input, at least one of the plurality of diagnostic functions or at least one of the plurality of therapeutic functions; and 
executing the at least one diagnostic function or the at least one therapeutic functions”
The steps of determining, receiving, and executing describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to determine events, conditions, condition characteristics, and diagnostic/therapeutic functions, and execute the diagnostic/therapeutic functions. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 does not recite any additional elements.
Claim 8 recites:
“a user device configured to:” (see indefiniteness rejection, supra, interpreting the user device and the computing device to be the same device)
Claim 15 recites:
“one or more processors; and 
memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to:”
The recited user device, processors, memory, and apparatus are recited at a high level of generality (i.e., as generic computer elements performing a generic mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration into a practical application, the user device, processors, memory, and apparatus are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Dependent claims 2-7, 9-14, and 16-20 do not add “significantly more” to the eligibility of parent claim 15 and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-7, 9-14, and 16-20 as well.  	
	Accordingly, claims 1-20 are directed to an abstract idea without significantly more. Therefore claims 1-20 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Cossler (U.S. Patent Application Publication No. 20180182475).
Regarding claim 1, Cossler teaches a method comprising: 
determining, based on a first user input, a triggering event associated with a condition [P 30, 101] (Cossler teaches identifying clinically significant events and conditions based on patient physiological data which is interpreted as a first user input); 
determining, based on the condition, condition characteristics [P 84] (Cossler teachings using historical data to identify adverse clinical or financial outcomes associated with an event or condition); 
determining, based on the condition characteristics, at least one of a plurality of options associated with one or more of a plurality of diagnostic functions or a plurality of therapeutic functions [P 92, 95, 101] (Cossler teaches determining responses to reduce ; 
receiving, based on the at least one of the plurality of options, an additional user input associated with the one or more of the plurality of diagnostic functions or the plurality of therapeutic functions [P 210] (Cossler teaches receiving input from experts regarding with response to implement); 
determining, based on the additional user input, at least one of the plurality of diagnostic functions or at least one of the plurality of therapeutic functions [P 210] (Cossler teaches using the expert polling data to determine a preferred response); and 
executing the at least one diagnostic function or the at least one therapeutic functions [P 95, 114, 195] (Cossler teaches a medical professional performing the recommended response, the response including the tracking of an additional parameter, or performing automated actions such as medication dispensing, any of which are interpreted as executing the therapeutic function).  
Regarding claim 2, Cossler teaches the method of claim 1, wherein the plurality of therapeutic functions comprise one or more of AR/VR experiences or grounding exercises [P 225-228] (Cossler teaches that the response may be treatment via an augmented reality).  
Regarding claim 3, Cossler teaches the method of claim 1, further comprising generating, based on the condition characteristics, treatment decision support wherein the treatment decision support comprises a custom therapy recommendation [P 95, 98] (Cossler teaches determining responses that are tailored to patients based on contextual factors and that the responses are treatment recommendations).  
Regarding claim 4, Cossler teaches the method of claim 1, further comprising sending, based on the at least one diagnostic function or the at least one therapeutic function, data indicative of the at least one diagnostic function or the at least one therapeutic function [P 106] (Cossler teaches outputting the determined response).  
Regarding claim 5, Cossler teaches the method of claim 1, wherein the plurality of diagnostic functions comprise functions to identify a mental condition based on receiving diagnostic data [P 30] (Cossler teaches determining medical diagnoses based on physiological data).  
Regarding claim 6, Cossler teaches the method of claim 1, wherein executing the at least one therapeutic function comprises generating a user-specific experience based on diagnostic data [P 61, 98] (Cossler teaches determining responses that are tailored to patients, which is interpreted as generating user-specific experiences, based on collected data and identified conditions, which is interpreted as diagnostic data).  
Regarding claim 7, Cossler teaches the method of claim 1, wherein the executing the at least one diagnostic function or the at least one therapeutic function comprises determining at least one of audio or visual data based on a user input associated with at least one of spatial or temporal information [P 212, 220, 227] (Cossler teaches that the response may include providing clinician users with guided steps based on location and time data, and that the guide may be presenting via AR or VR).  
Regarding claim 8, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.  See Cossler 
Regarding claim 9, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 
Regarding claim 10, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 11, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 
Regarding claim 12, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 
Regarding claim 13, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 
Regarding claim 14, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7. 
Regarding claim 15, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.  See Cossler P 43 which teaches a device for implementing the disclosed method.
Regarding claim 16, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 
Regarding claim 17, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 18, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7. 
Regarding claim 19, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 
Regarding claim 20, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lantz (U.S. Patent Application Publication No. 20210313042) teaches systems and methods for generating treatment plans for psychological illness and disorders.
Kidd (U.S. Patent Application Publication No. 20200066406) teaches a toll for identifying occurrence of acute incidents symptomatic of mental conditions or disorders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/R.F.D./Examiner, Art Unit 3626        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626